Citation Nr: 0003196	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  94-26 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
polypectomy, colonic perforation, appendectomy, and 
laparoscopy scar.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to July 
1963 and from October 1965 to August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

A Travel Board hearing before the undersigned Member of the 
Board was accorded to the veteran in January 1996, a 
transcript of which is of record.

This matter was previously before the Board in June 1997, at 
which time it was remanded to the RO for additional 
development to include affording the veteran VA examinations 
by appropriate specialists to determine the status of his 
hypertension, degenerative changes of the lumbosacral spine, 
and abdominal scar.  Thereafter, upon consideration of an 
October 1997 report of VA examination, the schedular 
evaluation for the veteran's degenerative joint disease, 
lumbar spine, was increased to 20 percent disabling; the 
schedular evaluation for his hypertension was increased to 10 
percent disabling; and a compensable evaluation for residuals 
of a polypectomy, colonic perforation, appendectomy, 
laparoscopy scar was denied.  These evaluations were made 
effective from September 1, 1992, the date of the veteran's 
original claim.  In an October 1999 letter to the RO, the 
veteran stated that he concurred with the RO decision expect 
with regard to the laparoscopy scar.  In this regard, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that in the absence of a clearly expressed intent to 
limit the appeal to a specified disability rating, the VA is 
required to consider entitlement to all ratings, up to the 
maximum available benefit, for each disability.  AB v. Brown, 
6 Vet. App. 35, 39 (1993).  An appeal is satisfied only when 
the maximum available benefit is obtained, or the appeal is 
clearly limited or ended by the veteran. Id.  Accordingly, 
inasmuch as the veteran concurs with the RO determination 
regarding the evaluation of his degenerative joint disease, 
lumbar spine, and hypertension, thereby limiting his appeal 
with respect to these issue, they are considered withdrawn 
and will not be a subject of the decision herein.

In December 1999, subsequent to the veteran's case being 
transferred to the Board, the RO forwarded an October 1999 
statement from the veteran regarding his incisional scar and 
an attached photograph of this scar to the Board.  A December 
1999 cover letter from the RO was also attached to this 
correspondence.  To the extent that this letter and 
photograph may constitute pertinent evidence, it has not been 
considered by the RO and the veteran has not waived his right 
to preliminary review by the RO.  See 38 C.F.R. § 20.1304(c).  
However, inasmuch as the veteran's complaints regarding the 
scar are essentially duplicative of the complaints he 
reported during his October 1997 VA examination and in view 
of the following decision, an additional remand for RO 
consideration of the veteran's correspondence is not 
warranted.

In the June 1997 remand, the Board referred the issue of 
entitlement to service connection for a left ankle disorder 
to the RO for appropriate action.  The October 1999 statement 
from the veteran reflects that he disagrees with the denial 
of compensation for his left ankle.  The December 1999 cover 
letter from the RO contains the following comment:  ". . . 
the issue of the left ankle has been taken as a new not well-
grounded, previously denied, reopened claim."  However, the 
records assembled for appellate review contain no 
documentation regarding this matter subsequent to the June 
1997 remand.  Accordingly, the matter is again referred to 
the RO for appropriate action, to include issuance of a 
statement of the case if such action is warranted.  38 C.F.R. 
§ 19.9(a); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); 
see also Archbold v. Brown, 9 Vet. App. 124, 130 (1996).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  The residuals of a polypectomy, colonic perforation, 
appendectomy, and laparoscopy scar consist of a tender scar.  
No digestive impairment is demonstrated.


CONCLUSION OF LAW

A rating of 10 percent for residuals of a polypectomy, 
colonic perforation, appendectomy, and laparoscopy scar is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  When a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records which have not been obtained and which 
would be pertinent to the present claims.  The veteran has 
been afforded an examination and opportunity to present 
evidence and argument in support of his claim.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

By an August 1993 rating decision, service connection for 
polypectomy, colonic perforation, appendectomy, and 
laparoscopy scar was established and a noncompensable 
evaluation was assigned.  This determination was based on 
service medical records which showed that the veteran 
underwent a colonoscopy, exploratory laparotomy, debridement 
and closure of a colonic perforation in the left transverse 
colon, and an incidental appendectomy in November 1989.  It 
was noted that a separate evaluation for the laparoscopy scar 
was not warranted because there was no evidence that the scar 
was painful or tender upon separation from service.  

The veteran expressed his disagreement with the 
noncompensable evaluation for polypectomy, colonic 
perforation, appendectomy, and laparoscopy scar by a 
statement dated in October 1993.  

In his April 1994 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran claimed that the laparoscopy scar was 
tender and painful.

During his January 1996 hearing before the undersigned Member 
of the Board, the veteran testified that his abdominal scar 
was very tender, especially during changes in the weather.  

An October 1997 report of VA examination reflects that the 
veteran has a residual well-healed scar that is slightly 
tender in both the distal and proximal aspects of the scar.  
Increased discomfort in the abdominal musculature when 
performing situps or with changes in the weather is also 
noted.  Abdominal examination demonstrated normal bowel 
sounds and a normal liver and spleen span.  The veteran was 
nontender on palpation in all four quadrants.  The examiner 
noted that there was no evidence of poor nourishment to the 
scar or repeated ulcerations.  

An October 1999 statement from the veteran reflects that his 
abdominal incision is extremely tender at times, prevents him 
from excessive bending at the waist, and is like having an 
"internal radar system for weather changes."  Photographs 
attached to this statement include an image of his abdominal 
scar.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1999).

The veteran's residuals of a polypectomy, colonic 
perforation, appendectomy, and laparoscopy scar is rated 
under 38 C.F.R. § 4.115, Diagnostic Code 7344, for new 
growths, benign, any specified part of the digestive system, 
exclusive of skin growths.  This Diagnostic Code provides 
that the rating will be based on interference with digestion, 
using any applicable digestive analogy.  38 C.F.R. § 4.114, 
Diagnostic Code 7344.  The October 1997 VA examiner found 
that the veteran had normal bowel sounds and a normal liver 
and spleen span.  The veteran was nontender to palpation in 
all four quadrants.  Additionally, the veteran has reported 
no digestive problems.  Hence, a compensable rating is not 
warranted for the veteran's residuals of a polypectomy, 
colonic perforation, appendectomy, and laparoscopy scar under 
38 C.F.R. § 4.115, Diagnostic Code 7344.

The October 1997 VA examination as well as the complaints 
reported by the veteran demonstrate that the veteran's 
abdominal surgical scar is productive of tenderness.  
Therefore, the Board concludes that the veteran is entitled 
to a 10 percent rating for the laparoscopy scar.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804, provides for a 10 percent 
rating for a superficial scar which is tender and painful on 
objective demonstration.  In view of the October 1997 VA 
examination findings and the veteran's complaints that the 
scar is productive of tenderness, the Board concludes that 
the criteria for the assignment of a separate 10 percent 
rating for this scar are met.  As a 10 percent rating is the 
highest rating available, no discussion of the applicability 
of the next highest rating is required. 


ORDER

A 10 percent rating for residuals of a polypectomy, colonic 
perforation, appendectomy, and laparoscopy scar is granted, 
subject to the laws and regulations governing the 
disbursement of monetary benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

